Exhibit 10.4

 



HENNESSY CAPITAL ACQUISITION CORP. IV

3485 N. Pines Way, Suite 110

Wilson, Wyoming 83014

 

February 28, 2019

 

Hennessy Capital LLC

3485 N. Pines Way, Suite 110

Wilson, Wyoming 83014

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Hennessy Acquisition Corp. IV (the
“Company”) and Hennessy Capital LLC (“Hennessy Capital”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on The Nasdaq Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Hennessy Capital shall make available, or cause to be made available, to the
Company, at 3485 N. Pines Way, Suite 110, Wilson, Wyoming 83014 (or any
successor location of Hennessy Capital), certain office space, utilities and
secretarial and administrative support as may be reasonably required by the
Company. In exchange therefor, the Company shall pay Hennessy Capital the sum of
$15,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

 

(ii) Hennessy Capital hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”) as a result of, or arising out of, this
letter agreement, and hereby irrevocably waives any Claim it may have in the
future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

  

[Signature Page Follows]

 

 

 

 

  Very truly yours,       HENNESSY CAPITAL ACQUISITION CORP. IV         By: /s/
Daniel J. Hennessy     Name: Daniel J. Hennessy     Title: Chief Executive
Officer





 



AGREED TO AND ACCEPTED BY:     HENNESSY CAPITAL LLC  

 

By: /s/ Daniel J. Hennessy   Name: Daniel J. Hennessy   Title: Managing Member  

 

 



 

 

[Signature Page to Administrative Support Agreement]

 

 

 



 

 

